Title: To George Washington from Captain Allen McLane, 3 June 1778
From: McLane, Allen
To: Washington, George


                    
                        Dear sir,
                        Seven oclock Wednesday [3 June 1778]
                    
                    Yesterday evening the enemy began to demolish their new Redouts about dusk I moved down with a small party of horse in order to alarm them and make discoveries—found two parties very busy—the horse charged within musket shot—the enemy ran in great confusion—the drums beat to arms—after some time they moved the lines—we returned with 4 valuable horses in the night one of my spies came to me, informed me that 1000 men were ordered to parade at 10 oclock—He conjectured they were to demolish their works. I keep close to them till 3 oclock this morning—Could hear them at work about daylight; all the shipping dropped down about the same time, the light army advanced by two different roads—Limekill & new German Town Roads. They have several pices of Canon and a number of waggons. I believe this to be their last visit in this quarter—They are halted about Allens’ house—enclosed you have a note of intelligence from a friend in the city. With great respect, Yr humble servt
                    
                        Allen McLane Capt.
                    
                